EXAMINER’S COMMENT
An examiner’s comment on the record appears below. Should changes and/or additions be considered necessary by applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
The reply of February 10, 2021, has been received and entered into the electronic case file. 
The amendment to the drawing disclosure acts to overcome the previously given objection to the drawing disclosure.  The objection has now been withdrawn. The drawing disclosure is now made up of Figs. 1.1-1.7 as filed on February 10, 2021.
The amendment to the drawing disclosure acts to overcome the rejection under 35 USC 112(a). The rejection has now been withdrawn. 
The amendment to the drawing disclosure acts to overcome the rejection under 35 USC 112(a) and (b). The rejection has now been withdrawn.
The amendment to the specification, which added a description of the gray shading to the specification, acts to overcome the rejection under 35 USC 112(b). The rejection has now been withdrawn.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999.  The examiner can normally be reached on 9:30-6:30 Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.B./Examiner, Art Unit 2917                                                                                                                                                                                                        
/MICHELLE E. WILSON/Primary Examiner, Art Unit 2914